DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action is in reply to 17551700 filed on 12/15/2021
Claims 1 – 5 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was fully considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “small scale” in claim 1 is a relative term which renders the claim indefinite. The term “small scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 are rejected under 35. U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claim(s) 1-5 is a method. As such,  claims 1 – 5 are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A Prong 1: The claims recite an abstract idea of improving sales based on customer personality, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1 includes the following limitations:
a) identifying an individual buyer for a customer business or prospective customer business; 
b) collecting individual buyer information, wherein the individual buyer information comprises the individual buyer's name, address, historical sales and sales results; 
c) collecting data-predicted personality information about the individual buyer; 
d) comparing sales activities' impacts on sales results by data-predicted personality data; e) providing a selling business sales team comprising a plurality of sales team members with the data-predicted personality data from step d), and developing a sales strategy responsive to that data; 
f) developing and implementing a small-scale experiment to test the responsive sales strategy; 
g) once tested as in f), then automating and scaling the sales strategy response in a selling company's internal information system and pursuing the sales strategy response across the entire selling business sales team; and 
h) tracking the selling business sales team performance and comparing with the data-predicted personality data to confirm the effectiveness of the responsive sales strategy.

Claim 5 :
a) identifying an individual buyer for a customer business or prospective customer business; 
b) collecting individual buyer information, wherein the individual buyer information comprises the individual buyer's name, address, historical sales and sales results; 
c) collecting data-predicted personality information about the individual buyer; 
d) comparing sales activities' impacts on sales results by data-predicted personality data; 
e) measuring the sales performance of each sales representative for each personality category by analysis of the foregoing sales results.


Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
artificial intelligence 
These additional elements are not indicative of integration into a practical application because:
Regarding the artificial intelligence, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a plurality of devices, processor, and memory are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of artificial intelligence are re-evaluated to determine whether they constitute significantly more.  Additionally, the additional element of an artificial intelligence generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of an artificial intelligence is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of artificial intelligence is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, artificial intelligence merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
Claims 2 – 4 further narrow the abstract idea and the additional elements disclosed in the claims have been addressed above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20110295722 – Reisman et al. hereinafter as REISMAN

Regarding Claim 1:
REISMAN discloses:
 1. A method for improving business to business (business buyers, para. 0145) sales through the use of artificial intelligence (machine learning / AI, para. 0153 ), the method comprising the steps of: 
a) identifying an individual buyer for a customer business (business buyers, para. 0145)  or prospective customer business; 
b) collecting individual buyer information, wherein the individual buyer information comprises the individual buyer's name, (name, fig. 5b) address, (postal address, fig. 5b) historical sales and sales results(sales and history, para. 0118); 
c) collecting artificial intelligence-predicted (machine learning / AI, para. 0153) personality information (psychographic, para. 0046) about the individual buyer; d) comparing sales activities' impacts on sales results (correlating transactional data, para. 0119) by artificial intelligence-predicted(machine learning / AI, para. 0153) personality data (psychographic, para. 0046); 
e) providing a selling business sales team comprising a plurality of sales team members with the artificial intelligence-predicted personality data from  step d), (effectiveness of use, para. 0348 and 0482) and developing a sales strategy responsive to that data; (optimization para. 0037)
f) developing and implementing an experiment to test the responsive sales strategy (A/B testing, para. 0153); 
g) once tested as in f), then automating and scaling the sales para. 0156) strategy response in a selling company's internal information system and pursuing the sales strategy response across the entire selling business sales team (automation across seller side, para. 0343); and 
h) tracking the selling business sales team performance and comparing with the artificial intelligence-predicted personality data to confirm the effectiveness of the responsive sales strategy.  (performance-based metrics, para. 0328)

REISMAN does not explicitly disclose implementing a small-scale experiment, however REISMAN does disclose of implementing an experimenting using an a/b testing experiment in order to determine which response is most effective (A/B testing, para. 0153) such that an experiment to determine which is most effective would also be effective whether the experiment is a small or large experiment such that this would be obvious to one of ordinary skill in the art before the effective filling date of the applicant’s invention as this would to improve the value proposition to the buyers.

Regarding Claim 3:
REISMAN discloses:
3. A method for improving business to business sales through the use of artificial intelligence as described in claim 1, wherein the collecting artificial intelligence-predicted personality information about the individual buyer step also comprises collecting buyer-related geodemographic information for use (geographic and demographic para. 0353)in the following process steps.  

Regarding Claim 4:
REISMAN discloses:
4. A method for improving business to business sales through the use of artificial intelligence as described in claim 1, further comprising the step of determining the impact on sales results for each sale/marketing activity (performance-based metrics, para. 0328, 360) for each personality category. (psychographics, para. 0511  )

Regarding Claim 5:
REISMAN discloses:
5. A method for measuring business to business sales performance through the use of artificial intelligence(machine learning / AI, para. 0153), the method comprising the steps of: 
a) identifying an individual buyer for a customer business(business buyers, para. 0145)  or prospective customer business; 
b) collecting individual buyer information, wherein the individual buyer information comprises the individual buyer's name, (name, fig. 5b) address,(postal address, fig. 5b) historical sales and sales results(sales and history, para. 0118);  
c) collecting artificial intelligence-predicted(machine learning / AI, para. 0153) personality information (psychographic, para. 0046)about the individual buyer; 
d) comparing sales activities' impacts on sales results( correlating transactional data, para. 0119) by artificial intelligence-predicted(machine learning / AI, para. 0153) personality data(psychographic, para. 0046); 
e) measuring the sales performance for each personality category(psychographics, para. 0511) by analysis of the foregoing sales results.  (performance-based metrics, para. 0328, 360)


REISMAN does not explicitly disclose the sales performance for each personality category, however REISMAN does disclose of sales performance associated with personality such that the personality is interpreted to be psychographics (psychographics, para. 0511) wherein psychographics is the classification of people  based on their attitudes aspirations and psychological criteria to have sale performance based upon the personality categories as it would be obvious to one of ordinary skill in the art before the effective filling date of the applicant’s invention as this would to improve the value proposition to the buyers.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20110295722 – Reisman et al. hereinafter as REISMAN in view of US PG Pubs 20200302371 – Mathiesen et al. hereinafter as MATHIESEN

Regarding Claim 2:
REISMAN discloses:
2. A method for improving business to business sales through the use of artificial intelligence as described in claim 1, wherein the comparing sales activities' impacts(correlating, para. 0119) on sales results by artificial intelligence-predicted (machine learning / AI, para. 0153) personality data (psychographic, para. 0046) step comprises a regression analysis. (regression analysis, para. 0153)
REISMAN does not discloses:
a hierarchical regression analysis
MATHIESEN discloses:
a hierarchical regression analysis (hierarchical regression model, para. 0063)
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to combine REISMAN’s method of analyzing sales activity for effectiveness using a regression analysis to utilize MATHIESEN’s method of a hierarchical regression model as this would allow REISMAN to improve user experiences and technologies. (para. 0016)

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pubs 20120284080 – De Oliveira  - customer cognitive style prediction model based on mobile behavior profile
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. H. T./
Examiner, Art Unit 3681

                                                                                                                                                                                         /MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681